DETAILED ACTION
Response to Amendment
Responsive to the Amendment filed March 30, 2022. Claims 1-3 and 5-6 were amended. Claims 1-6 remain pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. 
In the remarks, the Applicant argues with substance:
Argument: Claims 1, 5, and 6 recite "causing a display device to display the store information about each of the sale stores located on the guidance route with the guidance route." Each of these features is a practical application. Therefore claims 1, 5 and 6 recite eligible subject matter. 
In response, the Examiner respectfully disagrees. The use of or causing a display device to display store information is merely post-solution activity and therefore is an insignificant extra-solution activity (MPEP 2106.05(g)). The claimed invention is directed to the concept of providing a user with a guidance route based on a shopping list, which is an abstract idea that falls under the Mental Processes grouping. The October 2019 Update explains on pages 7-8 that claims do recite a mental process when the claim limitations can practically be performed in the human mind. Examples of claims that recite mental processes include Electric Power Group, LLC which was directed to collection information, analyzing it, and displaying certain results of the collection and analysis and Classen which was directed to collecting and comparing known information. The courts have also found that claims that require a generic computer may still recite a mental process even though the limitations are not performed entirely in the human mind (page 8 of the October 2019 Update). The Applicant’s specification does not provide any indication that the additional elements are anything other than a generic, off-the-shelf computer (see at least paragraphs [0021, 0024]).

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claimed invention is directed to the concept of providing a user with a guidance route based on a shopping list. This judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception and do not integrate the abstract idea into a practical application because they does not impose any meaningful limits on practicing the abstract idea.
The Examiner will further explain in view of the 2019 Revised Patent Subject Matter Eligibility Guidance using exemplary claim 5:

5. An information processing method for generating a guidance route which is a travel route from a current position of a vehicle in which a user is riding to a destination of the vehicle, and providing the generated guidance route to the user, by a computer, wherein the information processing method comprises: 
acquiring shopping list information for a list of goods that the user riding in the vehicle desires to purchase, 
acquiring store information relating to each of a plurality of sales stores existing in a predetermined area in which the guidance route can be generated, the predetermined area being defined based on the current position and the destination, and selling at least a part of the goods included in the shopping list information, the store information including information about the goods included in the shopping list information and being sold at each of the sales store, 
generating the guidance route, on the basis of the shopping list information and the store information relating to each of the plurality of sales stores, on which the user is able to purchase as many goods as possible included in the shopping list information by arriving at each of the sales stores located on the guidance route while the vehicle is moving toward the destination, the guidance route being how the vehicle travels from the current position to the destination via the plurality of sales stores, the destination being different from the current position and each of the plurality of sales stores, and
 causing a display device to display the store information about each of the sale stores located on the guidance route with the guidance route.  

The claim is directed to a method, which satisfies step 1 of the Section 101 analysis. Under the new two-prong inquiry, the claim is eligible at revised step 2A unless it: Prong One: the claim recites a judicial exception; and Prong Two: the exception is not integrated into a practical application of the exception. 
The above claim steps are directed to the concept of providing a user with a guidance route based on a shopping list, which is an abstract idea that falls under the Mental Processes grouping (Prong one: YES, recites an abstract idea). 
The October 2019 Update explains on pages 7-8 that claims do recite a mental process when the claim limitations can practically be performed in the human mind. Examples of claims that recite mental processes include Electric Power Group, LLC which was directed to collection information, analyzing it, and displaying certain results of the collection and analysis and Classen which was directed to collecting and comparing known information. The courts have also found that claims that require a generic computer may still recite a mental process even though the limitations are not performed entirely in the human mind (page 8 of the October 2019 Update). The Applicant’s specification does not provide any indication that the additional elements are anything other than a generic, off-the-shelf computer (see at least paragraphs [0021, 0024]).
The claims recite the use a computer in the preamble and do not impose any limits on the claimed invention. Even if the computer was recited in the body of the claim, the use of computers or computer techniques in the claim amounts to generally linking the use of the judicial exception to a particular technological environment or field of use. Employing well-known computer functions to execute an abstract idea, even when limiting the use of the idea to one particular environment, does not add significantly more, similar to how limiting the abstract idea in Flook to petrochemical and oil-refining industries was insufficient. As explained by the Supreme Court, a claim directed to a judicial exception cannot be made eligible "simply by having the Appellant acquiesce to limiting the reach of the patent for the formula to a particular technological use." Diamond v. Diehr, 450 U.S. 175, 192 n.14, 209 USPQ 1, 10 n. 14 (1981). Thus, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself. (MPEP 2106.05(h)).
The claims also recite the use of a display device to display store information. The use of a display to present information is merely post-solution activity and therefore is an insignificant extra-solution activity.
The claim limitations do not include additional elements that are sufficient to amount to significantly more than the judicial exception and do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. (Prong Two: NO, does not recite additional elements that integrate the abstract idea into a practical application similar to that shown in MPEP 2106.05). 
Under step 2B, the claimed invention does not recite additional elements that are indicative of an inventive concept. The additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. Mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
The Applicant’s specification does not provide any indication that any recitation of additional elements such as a computing device would be anything more than a generic, off-the-shelf computer (see at least paragraph [0021, 0024]).
Claims 1-4 and 6 do not recite any further limitations that cause the claims to be patent eligible.  
Moreover, the implementation of the abstract idea on generic computers and/or generic computer components does not add significantly more, similar to how the recitation of the computer in Alice amounted to mere instructions to apply the abstract idea on a generic computer. The claims merely invoke the additional elements as tools that are being used in their ordinary capacity. Further, the courts have found that simply limiting the use of the abstract idea to a particular environment does not add significantly more. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improve any other technology. Their collective functions merely provide generic computer implementation.
Regarding computer functions, MPEP 2106.05(d)(II) states:  The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity:
i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)); 
ii. Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); 
iii. Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); 
iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; 
v. Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); and 
vi. A web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015). 
Below are examples of other types of activity that the courts have found to be well-understood, routine, conventional activity when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. 
i. Recording a customer’s order, Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1244, 120 USPQ2d 1844, 1856 (Fed. Cir. 2016); 
ii. Shuffling and dealing a standard deck of cards, In re Smith, 815 F.3d 816, 819, 118 USPQ2d 1245, 1247 (Fed. Cir. 2016); 
iii. Restricting public access to media by requiring a consumer to view an advertisement, Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014); 
iv. Identifying undeliverable mail items, decoding data on those mail items, and creating output data, Return Mail, Inc. v. U.S. Postal Service, -- F.3d --, -- USPQ2d --, slip op. at 32 (Fed. Cir. August 28, 2017); 
v. Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93; 
vi. Determining an estimated outcome and setting a price, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93; and 
vii. Arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015).



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ruckart et al (US 9,830,638). 
As per claim 1, Ruckart et al teach an information processing device for generating a guidance route which is a travel route from a current position of a vehicle in which a user is riding to a destination of the vehicle, and providing the generated guidance route to the user, wherein the information processing device includes a controller comprising at least one processor configured to: 
acquire shopping list information for a list of goods that the user riding in the vehicle desires to purchase (see at least column 1, line 34-36), 
acquire store information relating to each of a plurality of sales stores existing in a predetermined area in which the guidance route can be generated, the predetermined area being defined based on the current position and the destination, and selling at least a part of the goods included in the shopping list information, the store information including information about the goods included in the shopping list information and being sold at each of the sales store (see at least column 1, line 37-column 2, line 9),
generate the guidance route, on the basis of the shopping list information and the store information relating to each of the plurality of sales stores, on which the user is able to purchase as many goods as possible included in the shopping list information by arriving at each of the sales stores located on the guidance route while the vehicle is moving toward the destination (see at least column 5, lines 44-61, fig 3; route generated based on shopping lists and store information/inventory), the guidance route being how the vehicle travels from the current position to the destination via the plurality of sales stores, the destination being different from the current position and each of the plurality of sales stores (see at least fig 8B; current location 812 different then destination 814D which can correspond to home, work, etc., also see column 21, lines 15-41), and 
cause a display device to display the store information about each of the sale stores located on the guidance route with the guidance route (see at least fig 8B).  
As per claim 2, Ruckart et al teach wherein priority for purchase desires of the user is set with respect to each of the goods included in the shopping list information, and the controller generates the guidance route so that the user is able to purchase as many goods as possible included in the shopping list information while the vehicle is moving toward the destination, among travel routes that pass through a sales store at which the good having the highest priority is sold among the plurality of sales stores (see column 14, line 31-column 15, line 5, column 9, lines 27-47).  
As per claim 3, Ruckart et al teach a plurality of guidance routes are possible, and the controller provides the user with the plurality of guidance routes and the store information regarding each of the sales stores located on each of the plurality of guidance routes (see at least column 20, lines 22-64).  
As per claim 4, Ruckart et al teach wherein the store information regarding each of the sales stores located on the guidance route, which is provided to the user by the controller, includes advertisement information about the goods included in the shopping list information and being sold at each of the sales stores (see at least column 15, line 55-column 16, line 2).  
Claims 5 and 6 contain similar limitations as the claims above and therefore are rejected under similar rationale. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ramsey Refai whose telephone number is (313)446-4867. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RAMSEY REFAI/              Primary Examiner, Art Unit 3661